*288MEMORANDUM by THE COURT
The issue involved in this case has been many times before the court. The case, we think, falls within the following decisions: Cole Storage Battery Co. v. United States, 65 C. Cls. 164; Walker Mfg. Co. v. United States, 65 C. Cls. 394; Advance Automobile Accessories Corporation v. United States, No. H-3, decided October 22, 1928 [66 C. Cls. 304]; Carbon Steel Co. v. Lewellyn, 251 U. S. 501; Forged Steel Wheel Co. v. Lewellyn, 251 U. S. 511; Worth Bros. Co. v. Lederer, 251 U. S. 507. The petition will be dismissed. It is so ordered.